PER CURIAM:
In this civil action, Clarence Moore appeals the district court’s orders: (1) denying his motion to reopen, to “reinstate the case in the same position as before dismissal,” and for a new trial; and (2) denying his motion to file a supplemental answer. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Moore v. Richmond Nursing Home, No. CA-99-683 (E.D. Va. Dec. 1, 2005; Dec. 9, 2005). We deny Moore’s pending motion to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED